Citation Nr: 1501012	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  11-32 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for diabetes mellitus, type II, for accrued benefits purposes.

3.  Entitlement to service connection for lung cancer for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to November 1968.  He died in March 2009, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

The Veteran filed a claim for service connection for diabetes in June 2008, and in February 2009, he filed a claim for service connection for lung cancer.  Following his death, the appellant filed a claim that included service connection for the cause of the Veteran's death and for accrued benefits.  The appellant has not requested substitution and has not been substituted in place of the Veteran.  See 38 U.S.C.A. § 5121A  (West 2014).

This claim was previously before the Board in June 2014, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.


FINDINGS OF FACT

1.  Although the Veteran served during the Vietnam War Era, the record does not reflect that he served in Vietnam, or that he was otherwise exposed to herbicides while on active duty.

2.  The Veteran died on March [redacted], 2009.

3.  The immediate cause of death, as shown on the death certificate, was metastatic non-small cell lung cancer due to respiratory failure. 

4.  At the time of his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD), rated as 50 percent disabling, and liver cirrhosis, rated as 10 percent disabling.

5.  Metastatic non-small cell lung cancer is not shown to be causally related to service or proximately due to or the result of a service-connected disease or injury.

6.  The preponderance of the evidence shows that a disability of service origin, to include the Veteran's service-connected PTSD and liver cirrhosis, did not cause or hasten his death, or contribute substantially or materially to result in his death.

7.  At the time of the Veteran's death, there were pending claims that had not yet been adjudicated for service connection for diabetes mellitus, type II, to include as due to herbicide exposure, and lung cancer, to include as due to herbicide exposure.

8.  Evidence of record prior to the Veteran's death does not show that his diabetes mellitus, type II, and lung cancer were etiologically related to service or were incurred to a compensable degree within a year of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2014).

2.  The criteria for service connection for diabetes mellitus, type II, to include as due to herbicide exposure, for accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

3.  The criteria for service connection for lung cancer, to include as due to herbicide exposure, for accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist
      
Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014).  The notice should inform the claimant about the information and evidence not of record that is necessary to substantiate the claim.  It should also inform the claimant about the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 
	
Certain additional notice requirements attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application. 

By a letter dated in April 2010, the appellant was notified of the evidence necessary to substantiate her claim for service connection for the cause of the Veteran's death.  She was told what information she needed to provide, and what information and evidence that VA would attempt to obtain, and was provided with notice pursuant to Hupp.  Notice was sent regarding the claims for service connection for diabetes mellitus, type II, and lung cancer in February 2009 and April 2010.

The VCAA also requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's service personnel records, service treatment records, VA treatment records, and private treatment records have been obtained.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the appellant's claim, and no further assistance to develop evidence is required.  

A medical opinion was not obtained regarding service connection for the cause of the Veteran's death because, as explained below, other than lay conclusory, generalized statements, the evidence fails to indicate a disease or injury in service is associated with disability resulting in death.  See 38 U.S.C.A. § 5103A(a).  

II.  Service Connection for Cause of Death

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  See 38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2014).  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  Id.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Veteran's death certificate shows that he died on March [redacted], 2009 and that the immediate cause of death was metastatic non-small cell lung cancer due to respiratory failure.  At the time of his death, service connection was in effect for PTSD, with an evaluation of 50 percent, and liver cirrhosis, with an evaluation of 10 percent.  

The law provides that if a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2014).

For the purposes of § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered a herbicide agent and will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The presumption requires that a veteran have actually been present on the landmass or the inland waters of Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.

In this case, the Board finds that the claimed exposure of the Veteran to herbicides has not been established.  The Board has reviewed the evidence submitted by the Veteran and appellant or obtained on their behalf, including ship logs.  None of the evidence of record, other than the Veteran's lay statements, indicates that he was ever exposed to Agent Orange or any other herbicide. 

The service personnel records show that the Veteran was serving on the USS Forrestal in July 1967 off the coast of Vietnam when there was a fire onboard.  The USS Forrestal deck log book describes the firefighting effort and states that within a day of the fire, dead and injured were transferred to the USS Repose and USS Intrepid.  While the deck log shows that the USS Forrestal was off of the coast of Vietnam while the Veteran was aboard, it does not show that the ship was in the inland waterways or that it docked in Vietnam.  In August 1967 the Veteran was authorized to wear the Vietnam Service Medal with one bronze star for his service aboard the USS Forrestal.  

The appellant's representative wrote in November 2011 that the Veteran said before his death that after the fire on the USS Forrestal he was onboard other ships when they brought the injured to land in Vietnam.  The Veteran's service personnel records do not show that he served on ships that brought the injured to land.  Furthermore, the deck logs of the USS Forrestal state that the dead and injured were transferred to other ships but make no mention of personnel who were not injured being transferred.  Therefore, the record does not show that the Veteran was on the landmass of Vietnam during his military service.

The Board also finds that the evidence does not support herbicide exposure due to proximity to Vietnam.  The Board notes VA's Compensation and Pension Service has identified a number of "blue water" Navy vessels that conducted operations on the inland "brown water" rivers and delta areas of Vietnam and certain other vessel types that operated primarily or exclusively on the inland waterways, which are now subject to the presumption of exposure to herbicides under 38 C.F.R. §§ 3.307 and 3.309.  However, the USS Forrestal is not a vessel recognized as having conducted "brown water" operations in Vietnam.  Moreover, the appellant and her representative have not submitted any relevant evidence supporting that the USS Forrestal operated in the rivers, delta areas, or inland waterways of Vietnam.  Thus, consideration of exposure under the theory that his ships operated in close proximity to the shoreline, and therefore should be recognized as a "brown water" vessel, is not appropriate to the facts in this case.

The Veteran's representative wrote in February 2014 that the USS Rupertus was photographed coming to the aid of the USS Forrestal in the aftermath of the July 1967 fire and that the ships worked alongside each other during the USS Forrestal's deployment in Vietnam.  The representative also noted that the USS Rupertus is recognized as having operated on the Saigon River in April 1966 and May 1969, and that it therefore follows that the USS Forrestal was on the Saigon River.  The Board does not find this argument persuasive.  The record does not show that the USS Forrestal was on the Saigon River in April 1966 and May 1969.  These dates were, respectively, before and after the Veteran's after service.  Therefore, even if the USS Forrestal had been on the Saigon River at those times, it would not mean that the Veteran was in the inland waterways during his service on the ship.  Furthermore, the representative noted that the USS Forrestal arrived at Yankee Station in July 1967.  Yankee Station was in the Gulf of Tonkin off of the coast of Vietnam, and therefore the Veteran being there does not show that he was in the inland waterways.  

In view of the foregoing, the Board must conclude that there is simply no probative evidence establishing that the Veteran was exposed to herbicides during his service.  Therefore, he is not entitled to consideration of the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(e).  

Since the Veteran was not service connected for non-small cell lung cancer during his lifetime and it cannot be presumed to be related to service, the evidence would need to show that the Veteran should have been service-connected during his lifetime for that disability for the appellant to prevail in the claim on the basis of that illness.  

The service treatment records do not show any complaints, treatment or diagnoses related to lung cancer.  Post-service, private treatment records show that the Veteran was diagnosed with lung cancer in January 2009.  The Veteran died in March 2009, and the death certificate lists the immediate cause of death as metastatic non-small cell lung cancer due to respiratory failure.  There are no competent medical opinions of record indicating that the cause of the Veteran's death was related to his military service.

Although the Board is sympathetic to the appellant's claim, the preponderance of the competent and probative evidence is against a grant of service connection for the cause of the Veteran's death. 

III.  Accrued Benefits

An individual entitled to accrued benefits may be paid periodic monetary benefits to which a payee was entitled at death under existing ratings or based on evidence in the file at the date of death.  38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. § 3.1000 (2014).

In order to support a claim for accrued benefits, the Veteran or other payee must have had a claim pending at the time of his death for such benefits, or else be entitled to them under an existing rating or decision.  38 U.S.C.A. § 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

"Evidence in the file at the date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death.  38 C.F.R. § 3.1000(d)(4).

"Claim for VA benefits pending on the date of death" means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.  Such a claim includes a deceased beneficiary's claim to reopen a finally-disallowed claim based on new and material evidence or a deceased beneficiary's claim for clear and unmistakable error in a prior rating decision.  However, any new and material evidence must have been in VA's possession on or before the date of the beneficiary's death.  38 C.F.R. § 3.1000(d)(5).

In June 2008, the Veteran submitted a claim for service connection for diabetes.  This issue was not adjudicated before the Veteran's death.  In February 2009, the Veteran submitted a claim for service connection for lung cancer.  As discussed above, the Veteran died in March 2009.  The claims have been adjudicated on an accrued basis.

In addition to the general rule of service connection on a direct basis, service connection will also be presumed for certain chronic diseases, including diabetes and lung cancer, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2014).

As discussed above, the record does not show that the Veteran was exposed to herbicide agents during service.  Therefore, service connection for diabetes mellitus, type II, and lung cancer cannot be presumed based on such exposure.  See 38 C.F.R. §§ 3.307, 3.309.

The service treatment records do not show any complaints, treatment or diagnoses related to diabetes mellitus, type II, or lung cancer.  Furthermore, they were not manifest within a year of service.  The post-service, private treatment record show that the Veteran was diagnosed with diabetes mellitus in April 2008 and with lung cancer in January 2009.

There are no medical opinions of record indicating that the Veteran's diabetes mellitus, type II, and lung cancer were related to service.  Furthermore, the Veteran was not competent to make such a determination and his statements on etiology cannot be afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology.).   

Because the evidence preponderates against the claim of service connection for diabetes mellitus, type II and lung cancer for accrued benefits purposes, the benefit-of-the-doubt doctrine is inapplicable, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.

Service connection for diabetes mellitus, type II, for accrued benefits purposes is denied.

Service connection for lung cancer for accrued benefits purposes is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


